Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 1 of 17 PageID #: 504




                                                                        E

                                                                        X

                                                                        H

                                                                        I

                                                                        B

                                                                        I

                                                                        T



                                                                        B
                                                                                                   INDEX NO. 500469/2013
        CaseNO.
NYSCEF DOC.  1:18-cv-07178-ENV-JO
                151                       Document 45-3 Filed 06/01/20 Page 2RECEIVED
                                                                              of 17 PageID #: 505
                                                                                      NYSCEF:  02/28/2014


   ~
    I

               SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF KINGS

               WELLS FARGO BANK, N.A., as Trustee for           i Index No. 500469/2013
               the registered holders of Sovereign Commercial
               Mortgage Securities Trust, 2007 -C 1,
               Commercial Mortgage Pass-Through
               Certificates, Series 2007-C 1,

                                             Plaintiff,

                                 -against-

               BOYST~ LORICK, CYNTHIA L?RlCK: NEW               ! STIPULATION OF
               YORK CITY DEPARTMENT OF HOUSING,                     j SETTLEMENT AND ORDER
               PRESERVATION AND DEVELOPMENT, NEW !
               YORK CITY ENVIRONMENTAL CONTROL                     !
               BOARD and "JOHN DOE NO. 1" TO "JOHN                 :. ,
               DOE NO. 10" inclusive, the last ten names being
               fictitious and unknown to plaintiff, the persons or
               parties intended being the tenants, occupants,
               persons or corporations, if any, having or claiming
               an interest in or lieri upon the premises described
               in the complaint,

                                             Defendants.

                             This Stipulation dated November_, 2013 (the "Stipulation"), is entered into by

              and between Wells Fargo Bank, N.A., as Trustee for the registered holders of Sovereign

              Commercial Mortgage Securities Trust, 2007-Cl, Commercial Mortgage Pass-Through

              Cettificates, Series 2007-Cl ("Lender") acting by and through Waterstone Asset Management

              LLC and Boysin Lorick ("B. Lorick").



                             WHEREAS, on or about September 13, 2005,      Independen~e   Community Bank

              ("Independence"), Trustee's predecessor-in-interest, made a loan to B. LoriCk and Cynthia

              Lorick (collectively, "Borrowers") in the original principal amount of $2,250,000.00 (the

              "Loan");
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 3 of 17 PageID #: 506




                       WHEREAS, as evidence of the Loan, Borrowers executed and delivered to

       Independence a Consolidated and Restated Mortgage Note dated September 13, 2005 in the

       original principal amount of $2,250,000.00 (the "Consolidated Note");

                       WHEREAS, as collateral security for the payment of the Consolidated Note,

       Borrowers executed, acknowledged and delivered to Independence a Consolidation, Extension

       and Modification Agreement dated September 13, 2005 (the "Consolidated Mortgage") on the

       Premises in the aggregate principal amount of $2,250,000.00;

                       WHEREAS, the Consolidated Mortgage was duly recorded against the Premises

       in the Office of the Register of the City of New York (the "Register's Office") on October 17,

       2005 as City Register File Number ("CRFN"): 200500057750 I;

                       WHEREAS, by assignment of mortgage dated June 21, 2007 and recorded July

       17, 2007 in the Register's Office as CRFN: 2007000365694 (the "Assignment of Mortgage"),

       Sovereign Bank ("Sovereign"), successor by merger to Independence, assigned to Trustee all of

       its right, title and interest in and to the Consolidated Mortgage;

                       WHEREAS, by allonge executed contemporaneous with the Assignment of

       Mortgage (the "Allonge"), Sovereign transferred and assigned to Lender all of its right to obtain

       payment from Borrowers under the Consolidated Note;

                      WHEREAS, Lender is the current owner and holder of the Consolidated Note

       (and the notes consolidated thereby), Consolidated Mortgage (and the mortgages consolidated

       thereby), all other documents evidencing or securing the Loan (collectively, the "Loan

       Documents") and all rights relating thereto;




                                                         2
        Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 4 of 17 PageID #: 507


~   '



                               WHEREAS, Borrowers defaulted on their obligations under the Consolidated

               Note and Consolidated Mortgage by, inter alia, failing to pay the Loan in full on the Maturity

                Date (the "Default");

                               WHEREAS, by Notice of Default and Demand for Payment dated October 26,

               2012 (the "Notice"), Lender, through its counsel, notified Borrowers, among others, of the

               Default and demanded payment within fifteen (15) days of the date of the Notice, no part of

               which has been paid despite demand;

                               WHEREAS, on January 30, 2013, Lender commenced this action to foreclose the

               Consolidated Mortgage on the Premises by filing a summons and complaint of the same date (the

               "Complaint") in the Supreme Court of the State ofNew York, County of Kings;

                              WHEREAS, Lender duly served each of the defendants herein with copies of the

               Complaint;

                              WHEREAS, on or about March 20, 2013, Defendant B. Lorick, appearing prose,

               filed an answer dated March 20, 20 I 3 (the "Answer");

                              WHEREAS, by Consent to Substitute Attorney dated May 8, 2013, Mark S.

               Friedlander, Esq. became counsel of record for B. Lorick;

                              WHEREAS, on May 17, 2013, Lender filed its Notice of Pendency with the

               Kings County Clerk's Office;

                              WHEREAS, Defendant New York City Department of Housing Preservation and

               Development appeared by notice filed June 11, 2013 and waived "service of all papers and

               notice of all proceedings in said action, except amended pleadings, notices of settlement of

               judgments and orders, notices of entry of judgments and orders, notices of applications for

               discontinuance of the action, referee reports, and all surplus money proceedings;"


                                                               3
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 5 of 17 PageID #: 508




                       WHEREAS, Defendants Cynthia Lorick and The New York City Environmental

        Control Board failed to answer or appear and their time to do so expired on March 20, 2013 and

        April 19, 2013, respectively;

                       WHEREAS, by Order Appointing Rent Receiver dated April 2, 2013, this Court

       appointed Douglas R. Rosenberg as Receiver of the Premises;

                       WHEREAS, by Order to Show Cause and Stipulation dated June 13, 2013, this

       Court, upon the consent of the parties, stayed the receivership;

                       WHEREAS, on July 22, 2013, Lender file an omnibus motion for summary

       judgment, which B. Lorick did not oppose;

                      NOW, THEREFORE, in consideration of the mutual covenants herein contained,

       and for other good and valuable consideration, the receipt and sufficiency of which is hereby

       acknowledged, the parties hereby agree, as follows : .

                       l.     Recitals. All of the foregoing recitals are specifically incorporated into

       this Stipulation and made a part hereof.

                      2.      Acknowledgement of B. Lorick.               B. Lorick hereby agrees and

       acknowledges that:

                              (a)       Lender is the current holder of the Loan Documents;

                              (b)       Bon·owers are in default of their respective obligations under the

       Loan Documents by failing to satisfy the amounts due at maturity; and

                              (c)       As of November 12, 2013 the total amount due under the Loan

       Documents is $2,447,121.60 (the "Outstanding Indebtedness") calculated as follows:




                                                         4
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 6 of 17 PageID #: 509




                  Unpaid Principal Balance                                         $1,992,410.85

                  Accrued and Unpaid Contract Interest Through and                   $125,812.46
                  Including October I 4, 2013

                · Accrued and Unpaid Default Interest Through and                   ·-$239,768.88
                  Including October 14, 2013

                  Accrued and Unpaid Late Charges                                    $100,056.38

                  Servicer Administrative Fees                                           $300.00

                  Interest on Advances                                                 $2,499.34
                                                                              --
                  Property Protection Advances                                           $375.00

                  Outstanding Escrow Advances                                          $1,855.75

                  Appraisal Fee                                                        $5,000.00

                  Attorneys' Fees and Costs through execution of                      $74,816.50
                  Settlement Agreement

                  Subtotal                                                         $2,542,895.16

                  Credit for Escrow Funds on Deposit                                 $95,773.56

                  Total                                                            $2,447,121.60


                              (d)    Borrower acknowledges that the amount due under the Loan

       Documents shall continue to accrue through the date of payment. The Outstanding Indebtedness

       together with such additional interest calculated through the date of payment as well as Lender's

       costs and expenses incurred through the date of payment shall be referred to as the "Payoff

       Amount."

                      3.      Release of Lender. Simultaneously with the execution of this Stipulation,

       B. Lorick shall execute and deliver to Lender a release in the form attached hereto as Exhibit 1.

                      4.     The Foreclosure Action.




                                                       5
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 7 of 17 PageID #: 510




                                (a)      B. Lorick consents to the relief sought by Lender in the Complaint

        and the parties request that contemporaneously with so ordering this Stipulation, the Court enter

        final judgment of foreclosure and sale in the form attached hereto as Exhibit 2;

                                (b)     B. Lorick hereby waives the right to a hearing on the computation

        by a court appointed referee;

                               (c)      B. Lorick consents to a foreclosure sale being held after January 1,

       2014, subject to publication requirements, which shall commence on or after January I, 2014;

                               (d)      B. Lorick hereby waives notice, including, without limitation,

       notice of the foreclosure sale; and

                               (e)      In the event that B. Lorick pay the Payoff Amount prior to January

       1, 2014, Lender shall discontinue this action and discharge the Notice of Pendency.

                       5.      Representations, Warranties, and Covenants. B. Lorick hereby represents

       warrants, and covenants to Lender that:

                               (a)      he shall execute any other documents and perform such other acts

       as are reasonably required by Lender and its counsel in furtherance of this Stipulation and the

       transactions contemplated hereby;

                               (b)      all representations and waiTantles herein shall be true and correct in

       all material respects, as of the date hereof, except if such representation, warranty, or covenant

       specifically states a different time period;

                              (c)       there exist no claims, actual, threatened, or alleged against B.

       Lorick of which B. Lorick has knowledge or reason to know of relating to or arising in

       connection with the Premises, other than those made by Lender in connection with the Loan

       Documents;


                                                          6
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 8 of 17 PageID #: 511




                               (d)     no petition for bankruptcy, reorganization, or arrangement

        pursuant to federal bankruptcy law, or any similar federal or state law, whether voluntary or

        involuntary, has been filed by or against B. Lorick, and that no receiver, liquidator, or trustee has

        been appointed in regard to the Premises, with the exception of the receiver appointed in this

        action;

                               (e)   · there are no pending, or to the knowledge of B. Lorick, threatened,

       condemnation or eminent domain proceedings that would affect any part of the Premises;

                               (f)    B. Lorick will not enter into any new leases, licenses, occupancy

       agreements, or other agreements for any portion of the Premises without Lender's prior written

       consent;

                              (g)     the documents required to be delivered to Lender, pursuant to this

       Stipulation, if any, are true, correct, and complete in all material respects, and have not been

       modified or amended; and

                              (h)     B. Lorick knowingly and intentionally covenants and agrees not to

      · sue or commence any action or counterclaim or cross-claim against Lender or its affiliates,

       agents, employees, and attorneys, for any claims, demands, expenses, and liabilities of

       whatsoever kind and nature arising from or in any matter connected with this Stipulation, the

       Loan Documents, and the lending relationship between the parties.

                      7.      Ratification and Reaffirmation. B. Lorick hereby ratifies and reaffirms: (i)

       that the security interest granted in and to the Premises by the Consolidated Mortgage is valid,

       binding, and in full force and effect; and (ii) all of his obligations under the Loan Documents. B.

       Lorick represents and warrant to Lender that as of the date hereof, he has no right of set-off, nor

       any defense, protest, objection, claim, or counterclaim with respect to the Joan amount or against



                                                        7
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 9 of 17 PageID #: 512




        the enforcement of Lender's rights and remedies hereunder or under the Loan Documents, at

        law, in equity or otherwise.

                       8.      Further Security.

                              (a)      B. Lorick shall sign any and all documents (including, without

       limitation, UCC financing statement(s)) reasonably required by Lender to perfect and maintain

       the security interest granted herein and in accordance with the Loan Documents, and B. Lorick

       authorizes Lender to file any such statements, amendments, and continuations thereto without B.

       Lorick's signature, and B. Lorick designates Lender or Lender's designee as B. Lorick's

       attorney-in-fact to sign, file and/or record any such documents.

                              (b)      B. Lorick shall sign and deliver any other doctJments or perform

       such actions reasonably requested by Lender to further the intent this Stipulation and the Loan

       Documents.

                      9.      Indemnification.     B~   Lorick shall, and hereby covenant and agree to,

       protect, defend, indemnify, and hold Trustee and its affiliates, agents, employees and attorneys,

       harmless from and against any and all liabilities, obligations, claims, damages, penalties, causes

       of action, costs, and expenses (including, without limitation, reasonable attorneys' fees and

       expenses) arising or occurring out of: (i) any of the representations and warranties made by B.

       Lorick in this Stipulation being untrue in any material respect; and (ii) any and all claims of any

       kind and description made against Lender.

                      l 0.    Hazardous Materials.        B. Lorick represents that to the best of his

       knowledge there are no materials currently located on the Premises that violate any applicable

       federal, state, or local law, statute, ordinance, or regulation, court or administrative order or

       decree, or private agreement (hereinafter collectively called "Environmental Requirements") or


                                                          8
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 10 of 17 PageID #: 513




        that require special handling in collection, storage, treatment, or disposal (the "Hazardous

        Materials"). B. Lorick represents that he has not placed or permitted to be placed any such

        materials on the Premises and has not used or permitted the use of the Premises in a manner that

        violates applicable Environmental Requirements. B. Lorick represents that he has received no

        letters or other communications respecting the Premises from any governmental or quasi-

        governmental authority or agency concerning Environmental Requirements nor has he sent the

        same to any such authority or agency. B. Lorick shall indemnify, hold harmless, reimburse, and,

        upon request of Lender, its designee or assignee, defend Trustee, its designee or assignee, from,

        against, and for any and all liability or responsibility that may at any time be imposed upon it by

        reason of the Premises or any portion thereof or the operation or use thereof by B. Lorick or any

        prior owner thereof not complying fully with all Environmental Requirements.

                       I 1.    No Assumption. Lender expressly does not assume any of the rights or

        obligations of BoiTowers, contractual or otherwise, in connection with the Premises or any part ·

        thereof. If Trustee wishes to assume any such rights or obligations, it shall be deemed to have

        done so only in a writing signed by the Lender.

                       12.    Fraudulent Transfer. If any payments of money made by B. Lorick to

        Lender or Lender's agents, hereunder, should for any reason subsequently be declared to be

       "fraudulent" (within the meaning of any state or federal law relating to fraudulent conveyances),

       preferential, or otherwise voidable or recoverable, in whole or in part for any reasons, under the

        Bankruptcy Code or any other federal or state law (collectively referred to herein as "Voidable

       Transfers") and Lender is required to repay or restore the amount of any such Voidable Transfers

       or any portion thereof, then, as to the amqunt repaid or restored pursuant to any such Voidable

       Transfer (including all costs, expenses, and attorneys' fees of Lender related thereto) the liability


                                                          9
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 11 of 17 PageID #: 514




        of B. Lorick shall automatically be revived, reinstated, and restored in such amount or amounts,

        and shall exist as though such Voidable Transfer had never been made to Lender. Nothing set

        forth herein is an admission that such Voidable Transfer has occurred or will occur. B. Lorick

        expressly acknowledges that Lender may rely upon advice of counsel and, if so advised by

        counsel, may settle, without defending, any action to void any alleged Voidable Transfer, and

        that upon such settlement B. Lorick shall again be liable for any deficiency resulting from such

        settlement as provided in this Stipulation.

                        13.    Event of Default. The occurrence or happening of any one of the

        following events (an "Event of Default") shall constitute a default hereunder in which event B.

        Lorick shall be in default under this Stipulation:

                               (a)     failure of B. Lorick to perform all terms and conditions of this

        Stipulation, or under any other document agreement or instrument entered into by the parties in

        connection herewith as and when required by the terms hereof;

                               (b)     there is a default or an Event of Default under any of the Loan

        Documents other than the Default,

                               (c)     ifthere shall occur any uninsured damage to the Premises caused

        by the negligence of B. Lorick; or

                               (d)     the inaccuracy or breach of any of the agreements, representations,

        warranties, acknowledgments, or covenants; made by B. Lorick in this Stipulation;

                               (e)     if any voluntary proceeding is commenced by B. Lorick under any

        reorganization, arrangement, readjustment, moratorium law or statute including, without

        limitation, the United States Bankruptcy Code, or if any involuntary proceeding under any

       reorganization, arrangement, readjustment, moratorium law or statute, including without


                                                         10
  Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 12 of 17 PageID #: 515




          limitation, the United States Bankruptcy Code, is commenced against B. Lorick and such

          proceeding is not dismissed within twenty (20) days of its commencement, or if B. Lorick make,

          negotiate, or commence .negotiations for a partial or complete assignment of his assets for the

          benefit of creditors pursuant to statutory or common law;

                                 (f)    if B. Lorick or any of his successors or assigns, or any other person

          or entity including, without limitation, a debtor-in-possession or a trustee, commences and

          obtains judgment in any action under any federal or state statute or common law to avoid all or

          any part of the transactions or payments contemplated by this Stipulation; or

                                 (g)    if B. Lorick shall commit any waste of the Premises.

                         14.    Remedies. Upon the occurrence of an Event of Default, Lender shall send

          B. Lorick written notice of such default and provide him with five (5) days to cure such default.

          In the event that B. Lorick shall fail to cure such Event of Default within such five (5) day

          period, then, at the option of Lender, the Stay Period shall expire immediately and Lender may:

                                (a)     immediately schedule a foreclosure sale; and

                                (b)     invoke such other or additional remedies, in its sole discretion, as

          may be permitted under the Loan Documents or available to Lender at law or in equity.

                         15.    Notices. All notices, requests, and demands required to be given hereunder

         shall be in writing and shall be deemed to have been duly given upon the date of service if served

         personally upon the party for whom intended or upon the date of mailing if mailed by certified

         mail to such party at the address as shown below, or such other address as hereafter designated

         by such party in writing:




                                                         11




--- -   --
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 13 of 17 PageID #: 516




                                   If to Trustee:        Waterstone Asset Management, LLC
                                                         8720 Red Oak Blvd., Ste. 300
                                                         Charlotte, North Carolina 28217
                                                         Attn: Sumit K. Jain

                                   with a copy to:       Kilpatrick Townsend & Stockton LLP
                                                         1114 Avenue of the Americas, 21st Floor
                                                         New York, New York I 0036
                                                         Attention: Keith M. Brandofino, Esq.

                                  Ifto B. Lorick:        Boysin Lorick
                                                         38 Utica Road
                                                         Edison, New Jersey 08820

                                  With a copy to:        Mark S. Friedlander, Esq.
                                                         15 Maiden Lane
                                                         Suite 2000
                                                         New York, New York 10028


                        16.      Miscellaneous.

                                (a)      Financial Statements. B. Lorick shall deliver a copy of the current

        financial .statement'> for the Premise contemporaneously with the execution of this Stipulation. This

        shall include, but is not limited to, the following: (i) copies of all tax returns; (ii) monthly operating

        statement'> for the Premises; (iii) quarterly operating statements for the Premises; (iv) annual

        financial statements for B. Lorick (setting forth B. Lorick's balance sheet and operating statements

        for the Premises); and (v) a current Rent Roll certified by B. Lorick as being true, correct and

        complete.

                                (b)     Delay not a Waiver. No delay or omission in the exercise of any

       power or remedy herein provided or otherwise available to Lender shall impair or affect Lender's

       right thereafter to exercise same.

                                (c)     Conflicts.    If the terms and provisions contained in the Loan

       Documents in any way conflict with the terms and provisions contained in this Stipulation, the

       terms and provisions of this Stipulation shall prevail.
                                                           12
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 14 of 17 PageID #: 517




                                (d)    Material Adverse Change. B. Lorick shall, as soon as practicable

        but in any event within five (5) days after learning ofany of the following, give written notice to

        Lender or its designated agent of: (i) any material proceeding instituted or threatened to be

        instituted, by or against B. Lorick in any federal, state, local, or foreign court or before any

        commission or other regulatory body (federal, state, local, or foreign); (ii) any material adverse

        change in business, assets, or condition, financial or otherwise, of B. Lorick; and (iii) the filing

        of any lien or encumbrance against the Premises.

                               (e)     Compliance with Laws. B. Lorick will comply with all applicable

        laws and regulations with respect to his property and business, or such laws and regulations as

        are hereafter enacted or promulgated by any governmental or quasi-governmental authority

        having jurisdiction over his or any of his property.

                               (t)     Remedies Cumulative. The rights and remedies granted to Lender

        hereunder are cumulative, and Lender has the right, without waiving any rights, to exercise any

        one or more of such rights alternatively, successively, or concurrently, as Trustee, in its sole

        discretion, deems advisable.

                               (g)     Par!ial Invalidity. In the event any of the terms, conditions, or

        covenants contained in this Stipulation shall be held to be invalid, then any such invalidity shall

        not affect any other of the terms, conditions, or covenants contained herein, which terms,

       conditions, and covenants shall remain in full force and effect.

                               (h)     Consttuction. The terms and conditions set forth in this Stipulation

       are the product of joint draftsmanship by the parties, each being represented by counsel, and any

       ambiguities in this Stipulation or any documentation prepared pursuant to or in connection with

       this Stipulation shall not be construed against any of the parties because of draftsmanship.



                                                        13
    Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 15 of 17 PageID #: 518

I
l
I

                                     (i)   Time is of the E;sence. B. Lorick understands and agrees that

            TIME IS OF THE ESSENCE with respect to all dates set forth in this Stipulation.

                            17.      Counterparts. This Stipulation may be executed in any number of

            counterparts and by different parties hereto in separate counterparts, each of which when so

            executed shall be deemed to be an original and all of which taken together shall constitute one

            and the same agreement. A facsimile or Portable Document Format copy of this Stipulation shall

            be deemed an original.

                            18.    Waiver or Amendment. No amendment, modification, termination, or

            waiver of any provision of this Stipulation, nor consent to any departure by B. Lorick from this

            Stipulation, shall in any event be effective unless the same shall be in writing and signed by

            Trustee, and then such waiver or consent shall be effective only in the specific instance and for

            the specific purpose for which given.

                           19.     Merger. This Stipulation constitutes the entire agreement of the parties

            hereto, it being understood and agreed that all prior and contemporaneous representations,

            statements, understandings and agreements, oral or written, between the parties concerning the

            subject matter of this Stipulation are merged into this Stipulation, which alone fully and

            completely expresses their agreement, and that the same is entered into after full investigation,

            neither party relying on any statement or representation, whether written or oral, not embodied in

            this Stipulation made by the other or any third party acting on behalf of the other. To the extent

            that any provision of this Stipulation conflicts with any provision in the Loan Documents, this

            Stipulation shall govern.

                           20.     Successors. This Stipulation shall be binding upon and inure to the benefit

           of Lender and B. Lorick and their respective successors and assigns, except that B. Lorick may


                                                            14
Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 16 of 17 PageID #: 519




         not assign or transfer any of his rights under this Stipulation without the prior written consent of

         Trustee.

                        21.     Jury Trial.   TilE     PARTIES       HEREBY        KNOWINGLY             AND

         INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH

         ANY MATTER RELATING IN ANY WAY TO THE LOAN OR TI-IIS STIPULATION.

                        22.     Authority. Each of the parties hereto warrants and represents to the other

         that each of them is authorized and empowered to enter into this Stipulation and perform its

         tenns, and that in entering into this Stipulation and performing its terms, neither of them will be

         in violation of any other agreement, oral or written.

         Dated:

                                                              BORROWER:



                                                              By:_~~1~
                                                                 Na~n Lorick
                                                                                ~                    .


                                                              By:_ _ _ _ _ _ _ _ _ __
                                                                 MarkS. Friedlander, Esq
                                                                 Attorney for Defendant Boysin Lorick
                                                                 15 Maiden Lane
                                                                 Suite 2000
                                                                 New York, New York 10028
                                                                 (212) 962w2877

                                                              SO ORDERED:

                                                              _ _ _ _ _ _ _ _ _ _ _J.S.C.




                                                         IS




                         POUP£69~L                                                SjeAeJl ee.SJ!V
     Case 1:18-cv-07178-ENV-JO Document 45-3 Filed 06/01/20 Page 17 of 17 PageID #: 520


'l
 I




             not assign or transfer any of his rights under this Stipulation without the prior written consent of

             Trustee.

                            21.     Jur:y Trial.   THE     PARTIES       HEREBY        KNOWINGLY            AND

             INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH

             ANY MATIER RELATING IN ANYWAY TO THE LOAN OR THIS STIPULATION.

                            22.     Authority. Each of the parties hereto warrants and represents to the other

             that each of them is authorized and empowered to enter into this Stipulation and perform its

             tenns, and that in entering into this Stipulation and perfotming its terms, neither of them will be

             in violation of any other agreement, oral or written.

             Dated:   <7111\ ~~i
             KILPATRICK TOWNSEND & STOCKTON                       BORROWER:
             LLP


             By:_______                 ----                      By:_ _ _
             Name: Keith M. Brandofino, Esq.                         Name: Boysin Lorick
                     Stefanie Lampf, Esq.
             Attorneys for Plaintiff
             1114 Avenue of the Americas
             The Grace Building
             New York, New York 10036
             (212) 775-8713




                                                                  sooRo4JJI!vV
                                                                       ~                           J.S.C.

                                                                       HON. BERNARD J. GRAHAM                         ~
                                                                                                                     -=

                                                                                                                                      ~ r-·-
                                                             15
                                                                                                               ;:o::,.,.
                                                                                                                           -~ r:;
                                                                                                                            . r-.
                                                                                                                                          .
                                                                                                               ·- ·          -   .'
